Title: To Thomas Jefferson from John Whiteman, 13 August 1808
From: Whiteman, John
To: Jefferson, Thomas


                  
                  At a meeting of Captn William Moor’s Company of light Infantry belonging to the first Regt. & first Brigade of the Militia of Delaware it was agreed their Services be offered to the President of the United States as Volunteers conformably to the Law of Congress—
                  Whereupon it was Unanimously—
                  Resolved
                  That the Oficers in behalf of the Company be requested to tender their Services to the President of the United States, and that they give all the information Relative to the Company which may be deemed proper & Necessary—
                  
                  Mill Creek Hundred in the County of New Castleand State of Delaware—Augst. 13th 1808
                  
                  Sir.
                  
                  Herewith we transmit a Copy of A Resolution of the Company of Volunteers we have the Honour to command they are Seventy in Number, compleatly Uniformed, but in case of Actual service will require arms to be put into their hands to make them on a footing with volunteers of our Sister States, Nothing Else is wanting. The Affections and the will of Every man is with the Government of their choice, and An Administration which they admire. Regarding the law for the admission of Volunteers, when compared with the Iron rod of compulsion, as complimentary to the freedom of our country, our whole company, is ambitious to Acknowlidge the Blessings we Enjoy by promptly rallying round the Standard of our Country, in Opposition to every Encroachment upon our Liberty.—
                  Therefore in the name and on behalf of the light-infantry company of the first Regiment and first Brigade of the Militia of Delaware, we tender the Services of our whole Company, and beg leave to assure you, Sir, of our wish and Ambition, to be enrolled with those honoured Citizens Who have taken the lead of us in this particular measure. 
                  With Very great Respect we have the honour to be, Sir your Obedt. Servants
                  
                     William Moore, Captn.
                     John Whiteman, Lieutt.
                     of light Infantry Compy.
                  
               